Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 
Election/Restrictions
Claims 8 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 1, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US 4,854,030 hereinafter “Nishikawa”). 
In regard to claim 1, Nishikawa discloses a crimp fitting comprising a monolithic and homogeneous female socket (Fig. 18, fitting 1b) configured to receive and be crimped to an end portion of a tube (Figs. 7 and 18, tube 9 and in 8:14-22 discloses the fitting 1b is also “caulked” to an end of a hose similar to what is shown in Fig. 7 where the socket is crimped to an end portion of tube 9), the socket comprising an annular wall (Fig. 18, annular at 15) and an axial opening (Fig. 18, opening of that receives 15), the annular wall comprising a roll form insertion stop formed in an outer surface of the annular wall to define an internal shoulder (Fig. 18, stop at 14 and 17) that protrudes radially inward from the annular wall (Fig. 18, at 17 a stop is formed for 15), and a seal ring in the female socket (Fig. 18, ring 15), the seal ring having a C-shaped cross section (Fig. 18, 15 is C-shaped), the C-shaped cross section includes a radially outer portion (Fig. 18, radial outer portion of 15) that surrounds an outer diameter of the end portion of the tube to be joined with the fitting (Figs. 7 and 18, tube is not shown in Fig. 18, see Fig. 7 for an example of how the outer portion of 15 surrounds the end of portion of tube 9), and a radially inner portion (Fig. 18, radial inner portion of 15) that extends within an inner diameter of the end portion of the tube to be joined with the 
wherein the radially outer portion of the C-shaped cross section has an axial length (Fig. 18, indicated outer portion of 15 has an axial length that extends to the opening of 1b) and wherein the radially inner portion of the C-shaped cross section has an axial length (Fig. 18, indicated inner portion of 15 has an axial length that extends to the opening of 1b) about equal to the radially outer portion of the C-shaped cross section axial length (Fig. 18, the inner and outer portions of 15 are cut to have equal axial length as shown).
It is noted that Nishikawa does not expressly disclose the outer surface of the annular wall is roll formed, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe
In regard to claim 5, Nishikawa discloses the fitting of claim 1 wherein the radially outer portion of the C-shaped cross section is dimensioned to have a press fit with the end portion of the tube (Figs. 7 and 18, see Fig. 7 as an example of how the radially outer portion of 15 is dimensioned to have a press-fit with tube 9).  
In regard to claim 6, Nishikawa discloses the fitting of claim 1 wherein the radially inner portion of the C-shaped cross section is dimensioned to have a press fit with the end portion of the tube (Figs. 7 and 18, see Fig. 7 as an example of how the radially inner portion of 15 is dimensioned to have a press-fit with tube 9).  
In regard to claim 7, Nishikawa discloses the fitting of claim 1 wherein the radially outer portion of the C-shaped cross section is dimensioned to have a press fit with the female socket of the fitting (Fig. 18, 15 is dimensioned to press-fit into 1b as shown).  
In regard to claim 9, Nishikawa discloses the fitting of claim 1 wherein an inner diameter surface of the radially outer portion of the C-shaped cross section has grooves (Figs. 7 and 18, see Fig. 7 as an example of when the tube is inserted and crimped, the radially outer portion of 15 has at least two grooves formed from the crimp in order to grip around tube 9).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 4,854,030) in view of Zhang et al. (US 2010/0109319 hereinafter “Zhang”).
Nishikawa discloses the fitting of claim 1 and the seal ring is made of metal but does not expressly disclose the seal ring is made from a copper based material.
In the related field of pipe fittings, Zhang teaches a crimp ring at end of a pipe made of copper (Fig. 5A, ring 2-1, pipe 3, fitting 1, and in [0015] discloses the ring is made of copper that complies with ASTMF1807 which includes C12200 copper alloy and can be found at https://compass.astm.org/EDIT/html_annot.cgi?F1807+19b).
It would have been obvious to one having ordinary skill in the art to have modified the material of the seal ring of Nishikawa to be made of a copper based material in order to have the advantage of a reliable material in compliance with a known standard such as ASTM as taught by Zhang in [0015].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 4,854,030) in view of Lawrence (US 2011/0204624).
.
In the related field of pipe fittings, Lawrence teaches a fitting made from a copper alloy (Fig. 2, fitting 10 and in [0009] discloses the fitting can be made of a copper alloy).
It would have been obvious to one having ordinary skill in the art to have modified the material of the socket of Nishikawa to be made of a copper alloy in order to have the advantage of a suitable material for common tooling, assembly techniques, and manufacturing processes which reduce the cost of manufacturing as taught by Lawrence in [0009].
Nishikawa does not expressly disclose the socket is in an annealed condition, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “annealed condition” does not impart a physical limitation which differentiates over the prior art, therefore the socket of Nishikawa is considered as reading on the limitation "annealed condition".

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 4,854,030) in view of Nixon et al. (US 2014/0197633 hereinafter “Nixon”).

In the related field of pipe fittings, Nixon teaches an O-ring groove that houses a seal in a crimped fitting (Fig. 6, at 14). 
It would have been obvious to one having ordinary skill in the art to have modified the socket of Nishikawa to include an O-ring groove with a seal in order to have the advantage of pressure resistance and temperature resistance as taught by Nixon in [0009].

Claim 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead (US 2,008,650) in view of Nishikawa (US 4,854,030).
In regard to claim 1, Weatherhead discloses a crimp fitting comprising a monolithic and homogeneous female socket (Fig. 2, sleeve I is monolithic and a homogeneous socket) configured to receive and be crimped to an end portion of a tube (Fig. 2, tube A), the socket comprising an annular wall (Fig. 2) and an axial opening (Fig. 2), the annular wall comprising a roll form insertion stop formed in an outer surface of the annular wall to define an internal shoulder (Fig. 2, shoulder defined at 5 that abuts the ring at 7 which can be interpreted as being formed from the outer surface at “E” and extends radially inward to abut the ring 7 and see note below regarding the roll form) that protrudes radially inward from the annular wall (Fig. 2, indicated shoulder protrudes radially inwardly which defines the narrowing bore), and a seal ring (Fig. 5)  in the female socket, the seal ring having a C-shaped cross section (Fig. 5), the C-shaped cross section includes a radially outer portion that surrounds an outer diameter of the 
Weatherhead does not expressly disclose the axial length of the radially outer portion of the seal ring is about equal to the axial length of the radially inner portion of the seal ring.
In the related field of hose couplings, Nishikawa teaches a C-shaped ring (Fig. 18, ring 15 is C-shaped) manufactured to have the axial length of the radially outer portion of the C-shaped ring is about equal to the axial length of the radially inner portion of the C-shaped ring (Figs. 16 and 17 and in 7:3-14 discloses the ring is shaped as shown in Fig. 16 then cut as shown in Fig. 17 resulting in the radially outer portion and radially inner portion to have equal axial length).
It would have been obvious to one having ordinary skill in the art to have modified the axial lengths of the radially inner and outer portions of the C-shaped ring of Weatherhead to have equal axial lengths in order to have the advantage of reduced manufacturing cost from further manufacturing operations such as additional cutting or shaping to the axial lengths of the radially inner and outer portions as shown by Nishikawa. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the C-shaped seal ring of Weatherhead such that the radially inner and outer portions having equal axial lengths, since this would allow for ease of manufacturing and cost without having to cut or shape the C-shaped seal ring to have different axial lengths.  It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed of the claimed relative axial lengths between the inner and outer portions of the C-shaped seal ring was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).
It is noted that Weatherhead does not expressly disclose the outer surface of the annular wall is roll formed, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “roll form” does not impart a physical limitation which differentiates over the prior art, therefore the outer surface of the internal shoulder of Weatherhead is considered as reading on the limitation "roll form". It is also noted that roll forming does not necessarily result in a groove formed on the outer surface that defines the internal shoulder as shown in the applicant’s invention. Additionally, the internal shoulder of Weatherhead meets the critical functionality of the claimed roll formed outer surface that defines the internal shoulder such that the internal shoulder of Weatherhead provides a stop to the ring. 
In regard to claim 5, Weatherhead and Nishikawa discloses the fitting of claim 1 and Weatherhead further discloses the radially outer portion of the C-shaped cross section is dimensioned to have a press fit with the end portion of the tube (Fig. 1, shows a press-fit connection).  
In regard to claim 6, Weatherhead and Nishikawa discloses the fitting of claim 1 and Weatherhead further discloses the radially inner portion of the C-shaped cross section is dimensioned to have a press fit with the end portion of the tube (Fig. 1, shows a press-fit connection).  
In regard to claim 7, Weatherhead and Nishikawa discloses the fitting of claim 1 and Weatherhead further discloses the radially outer portion of the C-shaped cross section is dimensioned to have a press fit with the female socket of the fitting (Fig. 1, shows a press-fit connection).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead (US 2,008,650) in view of Nishikawa (US 4,854,030) and further in view of Zhang (US 2010/0109319).
Weatherhead and Nishikawa discloses the fitting of claim 1 but does not expressly disclose the seal ring is made from a copper based material.
In the related field of pipe fittings, Zhang teaches a crimp ring at end of a pipe made of copper (Fig. 5A, ring 2-1, pipe 3, fitting 1, and in [0015] discloses the ring is made of copper that complies with ASTMF1807 which includes C12200 copper alloy and can be found at https://compass.astm.org/EDIT/html_annot.cgi?F1807+19b).
It would have been obvious to one having ordinary skill in the art to have modified the material of the seal ring of Weatherhead in view of Nishikawa to be made of a copper based material in order to have the advantage of a reliable material in compliance with a known standard such as ASTM as taught by Zhang in [0015].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead (US 2,008,650) in view of Nishikawa (US 4,854,030) and further in view of Lawrence (US 2011/0204624).
Weatherhead and Nishikawa discloses the fitting of claim 1 and the female socket is in an annealed condition (See note below) but does not expressly disclose the female socket is formed of a metal comprising a copper alloy.

It would have been obvious to one having ordinary skill in the art to have modified the material of the socket of Weatherhead in view of Nishikawa to be made of a copper alloy in order to have the advantage of a suitable material for common tooling, assembly techniques, and manufacturing processes which reduce the cost of manufacturing as taught by Lawrence in [0009].
Weatherhead in view of Nishikawa does not expressly disclose the socket is in an annealed condition, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “annealed condition” does not impart a physical limitation which differentiates over the prior art, therefore the socket of Weatherhead in view of Nishikawa is considered as reading on the limitation "annealed condition".

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherhead (US 2,008,650) in view of Nishikawa (US 4,854,030) and further in view of Nixon (US 2014/0197633).
Weatherhead and Nishikawa discloses the fitting of claim 1 but does not expressly disclose the female socket includes an O-ring groove.

It would have been obvious to one having ordinary skill in the art to have modified the socket of Weatherhead in view of Nishikawa to include an O-ring groove with a seal in order to have the advantage of pressure resistance and temperature resistance as taught by Nixon in [0009].

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 2,258,919) in view of Nishikawa (US 4,854,030).
In regard to claims 1 and 9, Wallace discloses a crimp fitting comprising a monolithic and homogeneous female socket (Fig. 7, 20) configured to receive and be crimped to an end portion of a tube (Fig. 7, 20 can be crimped to an end portion of a tube C’’), the socket comprising an annular wall (Fig. 7, internal bore wall of 20) and an axial opening (Fig. 7), the annular wall comprising a roll form insertion stop formed in an outer surface of the annular wall to define an internal shoulder (Fig. 7, shoulder at 21 of 20 which can be interpreted as being formed from the outer surface of 20 and extends radially inward to abut the ring 22 and see note below regarding the roll form) that protrudes radially inward from the annular wall (Fig. 7 at 21), and a seal ring (Fig. 7, 22) in the female socket, the seal ring having a C-shaped cross section (Fig. 7), the C-shaped cross section includes a radially outer portion that surrounds an outer diameter of the end portion of the tube to be joined with the fitting (Fig. 7, radially outer portion at 25 of 22), and a radially inner portion (Fig. 7, radially inner portion at 24 of 22) that extends within an inner diameter of the end portion of the tube to be joined with the 
wherein an inner diameter surface of the radially outer portion of the C-shaped cross section has grooves (Fig. 7, inner diameter surface at 25 includes serrations that define grooves).
Wallace does not expressly disclose the axial length of the radially outer portion of the seal ring is about equal to the axial length of the radially inner portion of the seal ring.
In the related field of hose couplings, Nishikawa teaches a C-shaped ring (Fig. 18, ring 15 is C-shaped) manufactured to have the axial length of the radially outer portion of the C-shaped ring is about equal to the axial length of the radially inner portion of the C-shaped ring (Figs. 16 and 17 and in 7:3-14 discloses the ring is shaped as shown in Fig. 16 then cut as shown in Fig. 17 resulting in the radially outer portion and radially inner portion to have equal axial length).
It would have been obvious to one having ordinary skill in the art to have modified the axial lengths of the radially inner and outer portions of the C-shaped ring of Wallace to have equal axial lengths in order to have the advantage of reduced manufacturing cost from further manufacturing operations such as additional cutting or shaping to the axial lengths of the radially inner and outer portions as shown by Nishikawa. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the C-shaped seal ring of Wallace such that the radially inner and outer portions having equal axial lengths, since this would allow for ease of manufacturing and cost without having to cut or shape the C-shaped seal ring to have different axial lengths.  It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed of the claimed relative axial lengths between the inner and outer portions of the C-shaped seal ring was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).
It is noted that Wallace does not expressly disclose the outer surface of the annular wall is roll formed, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “roll form” does not impart a physical limitation which differentiates over the prior art, therefore the outer surface of the internal shoulder of Wallace is considered as reading on the limitation "roll form". It is also noted that roll forming does not necessarily result in a groove formed on the outer surface that defines the internal shoulder as shown in the applicant’s invention. Additionally, the internal shoulder of Wallace meets the critical functionality of the claimed roll formed outer surface that defines the internal shoulder such that the internal shoulder of Wallace provides a stop to the ring. 

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered with respect to claims 1-9 and 12-20 but are moot because the new ground of rejection does not rely only on Wallace and Weatherhead for the teachings of claim 1 as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the updated rejection which includes teachings from the prior art Nishikawa that shows a C-shaped seal ring having radially inner and outer portions with equal axial lengths.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:

Pacella (US 4,192,532) discloses a coupling having a C-shaped seal ring where the radially inner portion includes grooves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679